                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


CHRISTOPHER ALAN MALKO, #2036749                 §
                                                 §
VS.                                              § CIVIL ACTION NOS. 4:17cv854, 4:17cv855
                                                 §
DIRECTOR, TDCJ-CID                               §

                                   ORDER OF DISMISSAL

       The above-entitled and numbered civil actions were referred to United States Magistrate

Judge Christine A. Nowak. The Report and Recommendation of the Magistrate Judge, which

contains proposed findings of fact and recommendations for the disposition of such actions, has been

presented for consideration. No objections have been timely filed. After reviewing the Report and

Recommendation, the court concludes that the findings and conclusions of the Magistrate Judge are

correct and adopts the same as the findings and conclusions of the court.

       Accordingly, it is ORDERED that the petitions for writ of habeas corpus are DISMISSED

without prejudice.

       It is further ORDERED that all motions by either party not previously ruled on are hereby

DENIED.
             .    SIGNED this the 5th day of February, 2019.




                                                           _______________________________
                                                           RICHARD A. SCHELL
                                                           UNITED STATES DISTRICT JUDGE
